The defendant’s challenge to the legal sufficiency of the evidence supporting his convictions of burglary in the third degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484, 492 [2008]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the third degree beyond a reasonable doubt (see People v Ehikhamenor, 72 AD3d 700, 700-701 [2010]; People v Diaz, 53 AD3d 504, 505 [2008]; People v Figueroa, 167 AD2d 555 [1990]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt with respect to the counts of burglary in the third degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Ehikhamenor, 72 AD3d at 700-701; People v Diaz, 53 AD3d at 505; People v Figueroa, 167 AD2d at 555). Skelos, J.E, Dickerson, Hall and Miller, JJ., concur.